Citation Nr: 0408209	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  99-03 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from November 1987 to 
October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
RO that denied a claim of entitlement to a rating for major 
depression in excess of 50 percent.  By rating action of 
January 1999, the RO increased the rating for major 
depression from 50 to 70 percent.  The veteran continued her 
appeal of the RO's decision to the Board, which the Board 
denied in a decision entered in August 2000.  

Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2001, 
the veteran's attorney filed a brief requesting that the 
Court reverse the Board's August 2000 decision.  In September 
2001, the Secretary filed a brief, and the veteran's attorney 
filed a reply.  By an Order dated in December 2002, the Court 
vacated the Board's August 2000 decision, and remanded the 
case to the Board for readjudication.  In May 2003, the Board 
remanded the case for further development.  It is again 
before the Board for appellate review.


FINDING OF FACT

The veteran's service-connected major depression causes total 
occupational and social impairment.


CONCLUSION OF LAW


An increased (100 percent) schedular evaluation for major 
depression is warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.126, 4.130 (Diagnostic 
Code 9434) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2003).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
suffering.  See id.

The veteran's service-connected major depression has been 
evaluated as 70 percent disabling, under 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  Under these criteria, a 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 (Diagnostic Code 9434) (2003).  
A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994).)  A GAF score of 51 - 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Ibid.  A GAF 
score of 41 - 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  Finally, a GAF score of 31 - 40 is 
defined as "Some impairment in reality testing or 
communication (e.g.. speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Ibid.

Applying the foregoing principles to the facts of the present 
case, the Board finds that, with resolution of the benefit of 
the doubt in the veteran's favor, the evidence supports a 
grant of a total schedular rating for service-connected major 
depression.

The medical evidence includes a March 1998 VA neurological 
examination report.  The examiner opined that the veteran 
suffered from intractable migraine headaches complicated by 
TMJ dysfunction due to previous trauma.  It was noted that 
the veteran experienced at least a dozen episodes per month 
and various regimens had failed to reduce the frequency.  The 
examiner opined that, for the same reason, the veteran could 
not hold gainful employment.

At an October 1998 VA examination, the veteran reported that 
her medications included Prozac and Xanax, and that she had 
been unemployed since February 1993.  She had last worked as 
a shipping clerk but was let go due to the number of sick 
days she had used because of her migraine headaches plus a 
tendency to forget routine procedures.  The veteran lived 
with her husband and daughter.  It was noted that routine 
household activities were sometimes impossible even when pain 
was not an issue, and that even tending to her own personal 
needs was impossible at times, especially when she had 
extremely bad days.  There was a moderate amount of marital 
stress, in part, due to the above-noted problems and the 
veteran's tending to be irritable towards her husband.  This 
irritability included some aggression towards her husband 
although it was not seen as severe in nature.  She also 
experienced panic attack symptoms when around other people.  

The October 1998 VA examination revealed that the veteran was 
appropriately dressed for the weather, and that she was alert 
and oriented to the environment.  She was generally able to 
relate to the examiner during the evaluation process, 
although at times she could not respond because she could not 
remember the information the examiner sought.  Speech and 
language processes were unremarkable.  There was no evidence 
of any word finding problems, anomia, paraphasia, or other 
language disturbances.  The veteran's affect and presentation 
were constricted in range and intensity.  She was labile as 
she easily became tearful when discussing the pain that she 
was experiencing and the negative impact it had had on her 
life.  Her self-reported mood was sad but she denied any 
suicidal or homicidal ideation, and did not present with any 
delusional ideations or perceptual disturbances.  Thought 
processes were generally goal directed and not reflective of 
any tangential or circumstantial qualities.  Major depressive 
disorder, recurrent, moderate to severe, plus anxiety 
disorder, not otherwise specified, with panic attack features 
were diagnosed.  A GAF score of 45 was assigned, which the 
examiner qualitatively defined as "serious symptoms or any 
serious impairment of social, occupational, or school 
functioning."

In an October 1998 addendum to the October 1998 examination 
report, a VA examiner opined that the veteran was competent 
for VA purposes to receive money, but at times needed to 
defer to her husband to assist with the actual dealing in 
finances because of physical pain or discomfort, which 
periodically impacted on her ability to concentrate.  The 
veteran was able to manage finances and pay bills in a 
responsible manner when her concentration was not a problem, 
and similarly had the appropriate judgment to determine when 
it was best that her husband did so.  The examiner opined 
that the veteran should not be considered incompetent as 
defined by legal or other standards.  The examiner further 
opined that some of the veteran's personality features did 
have some bearing on the veteran's overall level of 
functioning, but that these were secondary to the physical 
problems and other psychiatric issues noted in the report.

In its December 2002 order, the Court found that the October 
1998 VA examination was inadequate for rating purposes 
because it did not contain sufficient detail to evaluate the 
veteran's service-connected major depression.  38 C.F.R. 
§ 4.2 (2002); see Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing Board's duty to return inadequate 
examination report).  It was determined that the veteran had 
not been provided with a medical examination to address the 
extent to which her service-connected major depression caused 
occupational and social impairment, and whether she was 
unemployable due to this single disability.  Given that the 
October 1998 VA examination report did not address this 
issue, a remand was required for a new examination.  Pursuant 
to the Board's May 2003 Remand, a VA psychiatric examination 
was conducted in July 2003.  

The Board finds that based on the results of the veteran's 
July 2003 VA psychiatric examination and the totality of the 
evidence, and by resolving reasonable doubt in favor of the 
veteran, the evidence of record supports a conclusion that 
the veteran is 100 percent disabled, as contemplated by the 
rating criteria.  The evidence establishes that there is 
total occupational and social impairment.  Specifically, the 
July 2003 VA examiner opined that the veteran had a severe, 
major depressive disorder.  Previously in October 1998, the 
veteran had been assigned a GAF score of 45, which was 
indicative of someone unable to keep a job or someone unable 
to work.  The veteran's GAF at the time of her July 2003 VA 
examination was 35.  Again, a score reflective of someone who 
is unable to work.  See Bowling v. Principi, 15 Vet. App. 1, 
14-15 (2001) (vacating Board decision, in part, for failure 
to consider lower GAF scores that reflected a more severe 
disability than the GAF scores cited by the Board).

Moreover, the July 2003 VA examiner noted that the veteran 
was having difficulty relating even to her immediate family 
members and had difficulty with her basic thinking and mood.  
The veteran also could not in all reasonable expectations be 
expected to work competitively.  The veteran also had ongoing 
suicidal ideation and was in continuous panic or depression 
to the degree that it would affect her ability to function 
independently, appropriately, and effectively, given that she 
sometimes could not get out of bed because of her emotional 
distress and was dependent on others to tend to much of her 
routine activities of daily living.  Additionally, the 
examiner noted that the veteran often had a tendency to show 
neglect of personal appearance and hygiene and would in all 
likelihood have extreme difficulty in adapting to stressful 
circumstances that would include work or work-like settings.  
Furthermore, the examiner opined that the veteran 
demonstrated on an almost continuous basis grossly 
inappropriate behavior that would further make it difficult 
for her to interact not only with the general public but with 
coworkers or supervisors.  

Given the veteran's low GAF score reflecting the inability to 
work or to keep a job, and the increasing problems outlined 
in the most recent examination, the Board finds that the 
evidence regarding the claim for a higher rating is at least 
in relative equipoise.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran meets the 
schedular criteria for the 100 percent rating - total social 
and industrial inadaptability.  38 C.F.R. § 4.3 (2003).  
Accordingly, an increased (100 percent) schedular rating is 
warranted for major depression.


ORDER

A 100 percent schedular rating for major depression is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



